


110 HCON 81 IH: Expressing the sense of the Congress

U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 81
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2007
			Mr. McGovern (for
			 himself and Mrs. Bono) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress
		  regarding bone marrow diseases.
	
	
		Whereas every year approximately 20,000 to 30,000
			 Americans are diagnosed with aplastic anemia, myelodysplastic syndromes (MDS),
			 or paroxysmal nocturnal hemoglobinuria (PNH);
		Whereas bone marrow diseases can strike any person
			 anywhere in the world, regardless of age, gender, race, or ethnicity;
		Whereas the highest incidence of these diseases occurs
			 with people age 60 or older;
		Whereas the number of cases of these diseases will
			 increase each year as the American population continues to age;
		Whereas bone marrow diseases occur when the bone marrow
			 stops making enough healthy blood cells or produces poorly functioning blood
			 cells;
		Whereas the causes of aplastic anemia, MDS, and PNH remain
			 unknown, but are linked to toxins and viruses that commonly occur in our
			 society and both prescription and over-the-counter medications;
		Whereas patients diagnosed with these diseases also suffer
			 from anemia, bleeding, infections, and thrombosis;
		Whereas most treatments for bone marrow diseases are
			 experimental, and there is no single cure for these diseases;
		Whereas the Aplastic Anemia & MDS International
			 Foundation is the Nation’s oldest and largest patient advocacy and support
			 network for individuals suffering from bone marrow diseases; and
		Whereas the Congress as an institution and Members of
			 Congress as individuals are in unique positions to help raise public awareness
			 about bone marrow diseases and to support the fight against these diseases:
			 Now, therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)all Americans
			 should gain a better understanding of bone marrow diseases and their
			 symptoms;
			(2)all individuals
			 diagnosed with bone marrow diseases and their families should have access to a
			 variety of treatment and counseling options;
			(3)families coping
			 with bone marrow diseases should be linked to support networks and counseling
			 and information services provided by non-profit organizations like the Aplastic
			 Anemia & MDS International Foundation; and
			(4)the Federal
			 Government should—
				(A)endeavor to raise
			 awareness about the importance of the early detection of, and proper treatment
			 for, bone marrow diseases;
				(B)provide adequate
			 funding for research into the causes of, and improved treatment for, bone
			 marrow diseases;
				(C)engage in such
			 public health initiatives as surveillance, education, and awareness of bone
			 marrow diseases; and
				(D)continue to
			 consider ways to improve access to, and the quality of, health care services
			 for detecting and treating bone marrow diseases.
				
